Citation Nr: 0927759	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1965 to 
August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which, in pertinent part, granted entitlement to 
service connection for PTSD, assigning a 30 percent rating, 
effective August 31, 2005.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veterans Law Judge in May 2007.  A transcript of 
the hearing is of record.  

The Veteran's current claim was remanded for additional 
development in May 2008.  The May 2008 Board decision also 
found that the Veteran submitted new and material evidence to 
reopen a previously denied claim of service connection for a 
skin disorder and remanded that claim for additional 
development.  In a January 2009 rating decision the RO 
granted service connection for a skin disorder.  Therefore, 
because the Veteran was granted the full benefits he sought, 
his service connection claim for a skin disorder is no longer 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; and a current GAF score of 60.  






CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected PTSD disability is a "downstream" issue.  Hence, 
additional notification is not required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided 
the appellant with pre-adjudication notice with regard to 
entitlement to service connection in a September 2005 letter.  
Additional notice, including that concerning the issue of 
establishing higher evaluations and effective dates, was 
provided by letters in March 2006 and August 2008.  The claim 
was subsequently re-adjudicated in a January 2009 
supplemental statement of the case (SSOC).  The Veteran had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran 
medical examinations and opinions as to the existence and 
severity of his PTSD disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claim file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for PTSD in 
December 2005, assigning a 30 percent rating with an 
effective date of August 31, 2005.  The Veteran seeks an 
evaluation in excess of 30 percent for PTSD, and testified 
that he avoids things that remind him of Vietnam, suffers 
nightmares, avoids certain activities, feels detached from 
others, has difficulty concentrating, and gets bursts of 
anger.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505, 508 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD disability is rated under 38 C.F.R. § 
4.130, DC 9411.  Under the general rating formula for mental 
disorders a 30 percent disability rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped, speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 51 to 60 indicates 
the examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See Carpenter 
v. Brown, 8 Vet. App. 240, 2 42- 244 (1995).  

A VA examination was conducted in October 2005.  The examiner 
noted a review of the Veteran's claim file.  The Veteran 
reported recurrent and intrusive recollections, efforts to 
avoid thoughts associated with the trauma, difficulty falling 
asleep and staying asleep, irritability, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  A psychiatric examination revealed that the 
Veteran was cleanly and appropriately dressed, had 
unremarkable psychomotor activity, a cooperative attitude 
toward the examiner, normal affect, good mood, intact 
attention, orientation intact to person, time, and place, 
unremarkable thought process and content, no delusions, 
intact judgment, mild sleep impairment, no hallucinations, no 
inappropriate behavior, no obsessive/ritualistic behavior, no 
panic attacks, good impulse control, no suicidal or homicidal 
thoughts, no problems with the activities of daily life, and 
normal remote, recent, and immediate memory.  It was noted 
that the Veteran did have angry outbursts, social withdrawal, 
hypervigilance, and frequent anxious arousal.  A diagnosis of 
PTSD was made, and a GAF score of 58 was assigned.  It was 
also noted that the Veteran is currently employed and has 
been at the same job for 20 years, but that his PTSD causes 
decreased concentration and poor social interaction.  

A VA examination was conducted in September 2008.  The 
examiner noted a review of the Veteran's claim file, and that 
the Veteran attempted suicide in 1976.  It was noted that the 
Veteran visits friends, goes to church, interacts at work, 
fishes, hunts, and is active socially.  A psychiatric 
examination revealed that the Veteran was clean, neatly 
groomed, and appropriately dressed, his psychomotor activity 
was unremarkable, speech was verbose and tangential, affect 
was normal, mood was anxious and good, attention was intact 
and concentration was poor, he was oriented to person, place, 
and time, thought process was unremarkable and content was 
preoccupied with one or two topics, no delusions, judgment 
was noted as understands outcome of behavior, insight was 
noted as understands he has a problem, no hallucinations, no 
inappropriate behavior, no obsessive/ritualistic behavior, no 
panic attacks, he reported episodic homicidal ideation, but 
has never acted, no suicidal thoughts, no episodes of 
violence, good impulse control, no problems with daily 
living, he can maintain personal hygiene, and has normal 
remote, recent, and immediate memory.  He has recurrent and 
distressing recollections of the traumatic event, avoids 
thoughts, conversations, and feelings associated with the 
traumatic event, has difficulty falling and staying asleep, 
is irritable and has outbursts of anger, has difficulty 
concentrating and hypervigilance, and has an exaggerated 
startle response.  The Veteran is employed full time and has 
been for 20 years as a mechanic.  A diagnosis of PTSD was 
made, and a GAF score of 60 was assigned.  The examiner noted 
that the Veteran is receiving no treatment for PTSD, and that 
his PTSD does not seem to be affecting his employment 
functioning.  

The medical evidence does not demonstrate flattened affect, 
circumstantial, circumlocutory, or stereotyped, speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships.  Therefore, it is clear that the Veteran's 
PTSD sympatology more nearly approximates his current 30 
percent rating, rather than a 50 percent rating.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Likewise, the 
Veteran's reported GAF scores of 58 and 60 are representative 
of no greater than moderate symptoms.  See Carpenter, 8 Vet. 
App. at 242- 244.  

As the criteria for assignment of the next higher 50 percent 
rating are not met, the criteria for the even higher rating 
of 70 percent are likewise not met. 

At no time since the effective date of the 30 percent rating 
has the Veteran's disability met or nearly approximated the 
criteria for a rating in excess of 30 percent, and staged 
ratings are not for application.  See Hart, 21 Vet. App. at 
505.

The Veteran believes that the severity of his PTSD disability 
merits a higher rating.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the severity of 
his service-connected PTSD disability as related to the 
schedular criteria, and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed 
opinions provided by the VA medical professionals, which show 
that the criteria for a disability rating in excess of 30 
percent have not been met.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Gilbert v. Derwinski, 1 Vet. App. 
49; 38 U.S.C.A. § 5107(b).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for PTSD 
is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board initially notes that the Veteran has not reported 
any unusual symptoms that are not reasonably contemplated by 
the schedular criteria.  The evidence also does not show 
frequent hospitalization or marked interference with 
employment, and the VA examination reports of record indicate 
that the Veteran's PTSD does not markedly interfere with his 
employment.  The current schedular criteria adequately 
compensate the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


